Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comments
The Claim recites the term “pre-curling” applicant does not define the term. For purposes of examination, Examiner will treat as any portion of the sheath product, which is subjected to a rolling.

Election/Restrictions
Applicant’s election of Claims 1-4, and Species 1A and 2B in the reply filed on August 11, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 11, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN105395305B; Chen) in view of Kruss (US 2003/0219505; Kruss)
Chen discloses the method of forming a sheath product. Invention Content (IC), paras. 1-2, p.2.  The sheath product is also referred to as condom. Background Technology, para.1, p.1. Chen molds a sheath product and embeds a sensor on the sheath body during the forming process, IC, para. 14, p.2., or after shaping. IC, para. 16, p2. The sensor can be placed at the sheath opening (2) or in the body (1) or at the end (3). IC, para. 18, p.2, see also Fig. 1.  Chen implants the sensor into the open end 2. Specific Implementation Mode (SIM), para. 7, p.3. Chen implants the sensor during the forming process (after molding the main body and then forming a sleeve). SIC, paras. 9-20, p.4. 



    PNG
    media_image1.png
    580
    283
    media_image1.png
    Greyscale

Although Chen discloses mounting the sensing chip on the condom, it does not discloses the molding and bead rolling steps. 
However, Kruss discloses production of condoms. Abs. Kruss discloses forming condoms, in production lines, by dip molding wherein a former (mold) is dipped into the natural or synthetic rubber composition to cause coagulation, curing (i.e. vulcanization) and drying to form the condom. [0007]. After drying steps, Kruss discloses taking the formed condom to the bead rolling, where the rim (cuff) is formed. [0008], see also rim/cuff (3) in Figure 1 of Chen.

In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
 Based on the teachings of Chen/Kruss it is understood that the sensor is applied to the condom after the molding steps but prior to the bead formation. Chen discloses placing the sensor during formation. Kruss discloses that the beading is done as a final step. Furthermore, the embodiment of Figure 1 of Chen shows the embedded sensor in the rim, which is done after a beading step.

Figure 4: Chen discloses that the sensor is in a horizontal fashion with a longitudinal direction of the sensing chip being consistent with the circumferential direction of the rim/cuff. See Figure 1. 

    PNG
    media_image2.png
    195
    411
    media_image2.png
    Greyscale

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN105395305B; Chen) in view of Kruss (US 2003/0219505; Kruss) and Osterberg (US 2010/0043803; Osterberg)
Based on the disclosure of Chen/Kruss it is understood that the sensor is applied to the condom after the molding steps but prior to the bead formation. Chen discloses placing the sensor during formation. Kruss discloses that the beading is done as a final step. Furthermore, the embodiment of Fig. 1 of Chen shows the embedded sensor in the rim, which is done after a beading step.  
However if applicant were to disagree, Osterberg in the same field of condoms with sensors discloses placing a sensor/signal device in the rolled up rim section of the condom. [0005]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to place the sensor on the area of the mold that would be converted to the rim/cuff during fabrication because Osterberg discloses it is a suitable area for condom sensors.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Figure 4: Chen discloses that the sensor is in a horizontal fashion. See Figure 1. See also element 14 on Osterling, which shows the sensor horizontally with the longitudinal direction consistent with the circumferential direction. 

    PNG
    media_image3.png
    245
    410
    media_image3.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Chen and apply the sensor horizontally with a longitudinal direction consistent with the circumferential direction of the rim/cuff. Osterling discloses it is a suitable configuration for the sensor.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN105395305B; Chen) in view of Kruss (US 2003/0219505; Kruss) and Segat et al. (US 2008/0113206; Segat)
Chen/Kruss disclose the method as shown above but do not disclose that the process comprises subjecting the condom to an additional mold dipping process to form at least one additional layer of rubber film.
However, Segat discloses in the field of fabricating condoms, Abs., subjecting the condom to a second dip in the raw material followed by drying to obtain a substrate with the desired thickness. [0016]. After the second dip, the condom is subjected to a beading step. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Chen and dip the condom twice to obtain the desired thickness of the final condom product. 

Chen/Kruss/Segat disclose two finite and predictable solutions. Because Chen discloses embedding the sensor during manufacturing and prior to final product, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to  modify the method of Chen and pursue the known options and attach the sensor prior to a second dip. The method was within the within the technical grasp of Chen/Kruss/Segat.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN105395305B; Chen) in view of Kruss (US 2003/0219505; Kruss) Osterberg (US 2010/0043803; Osterberg), and Segat et al. (US 2008/0113206; Segat)
Chen/Kruss/Osterberg disclose the method as shown above but do not disclose that the  process comprises subjecting the condom to an additional mold dipping process to form at least one additional layer of rubber film.
However, Segat discloses in the field of fabricating condoms, Abs., subjecting the condom to a second dip in the raw material followed by drying to obtain a substrate with the desired thickness. [0016]. After the second dip, the condom is subjected to a beading step. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Chen and dip the condom twice to obtain the desired thickness of the final condom product. 

Chen/Kruss/Ostenberg/Segat disclose two finite and predictable solutions. Because Chen discloses embedding the sensor during manufacturing and prior to final product, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to  modify the method of Chen and pursue the known options and attach the sensor prior to a second dip. The method was within the within the technical grasp of Chen/Kruss/Ostenberg/Segat.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN105395305B; Chen) in view of Kruss (US 2003/0219505; Kruss), Hotaling (US 2014/0171767; Hotaling) and Strauss et al. (US 2001/0023696; Strauss)
Chen/Kruss disclose the method as shown above. Chen does not disclose that the sensor is flexible nor that he condom is rolled outwards with the pre-curling region.
However, Hotaling discloses the use of flexible, unobtrusive sensor that are embedded in condom like attachments that measure bending of penis along the shaft. [0077].
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to utilize a flexible sensor in the invention of Chen. Hotaling discloses the use of flexible sensors that have the advantage that they would flex during use and are unobtrusive. 
Furthermore, Strauss discloses that after fabricating a condom, the condom is stripped from the mold and rolled into a toroidal (rolled up outwards) configuration for packaging. [0004]. 

In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
                                                                                                                                                                         
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN105395305B; Chen) in view of Kruss (US 2003/0219505; Kruss), Osterberg (US 2010/0043803; Osterberg), Hotaling (US 2014/0171767; Hotaling) and Strauss et al. (US 2001/0023696; Strauss)
Chen/Kruss/Osterberg disclose the method as shown above. Chen does not disclose that the sensor is flexible nor that he condom is rolled outwards with the pre-curling region.
However, Hotaling discloses the use of flexible, unobtrusive sensor that are embedded in condom like attachments that measure bending of penis along the shaft. [0077].
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to utilize a flexible sensor in the invention of Chen. Hotaling discloses the use of flexible sensors that have the advantage that they would flex during use and are unobtrusive. 
Furthermore, Strauss discloses that after fabricating a condom, the condom is stripped from the mold and rolled into a toroidal (rolled up outwards) configuration for packaging. [0004]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Chen and roll up the condom after fabrication. Strauss discloses that condoms are rolled into a toroidal shape after fabrication for packaging.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN

Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712